DETAILED ACTION
Claims 20-40 are currently pending. Claims 20, 23-33, and 36-38 are rejected in view of new grounds. Claims 21, 22, 34, 35, 39 and 40 are indicated as having allowable subject matter. A response to Applicant’s arguments can be found at the end of this Office Action. Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. This Office Action is final.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 24, 25, 28-31, 33, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIlrath (US 4,320,707).
Referring to Claim 20: McIlrath discloses an installation device for tension clamps for attaching a rail on a railroad tie or other rail superstructure, comprising: 
a first gripping mechanism (100) and a second gripping mechanism (101) (Col. 5, lines 14-19) for synchronous gripping two tension clamps (78) and for synchronous moving (Col. 6, lines 21-24) of the at least two tension clamps from a pre-installation position (Fig. 1) to an installation position (Fig. 7) (Col. 4, lines 57-66); and


Referring to Claim 24: McIlrath discloses an installation device, comprising at least two gripping mechanisms (120, 184) opposite each other, which are arranged and movable in mirror image to each other (Fig. 6) (Col. 5, lines 20-31).

Referring to Claim 25: McIlrath discloses an installation device, wherein the gripping mechanism (100) includes two gripping arms (120, 184) that can move towards each other and away from each other for gripping the at least two tension clamps (78) (Col. 4, lines 57-66) (Fig. 7).

Referring to Claim 28: McIlrath discloses an installation device, wherein the gripping mechanism (120, 184) can be transferred from a loosened position (Fig. 6) into a gripping position (Fig. 7) by spring force or hydraulic force (Fig. 8)(Col. 5, lines 20-31).

Referring to Claim 29: McIlrath discloses an installation device, wherein the gripping mechanism (120, 184) can be transferred from a gripping position (Fig. 7) into a loosened position (Fig. 6) using a switchable and/or controllable hydraulic device (130, 178) (Fig. 8) (Col. 5, lines 20-31).

Referring to Claim 30: McIlrath discloses an installation device, wherein the gripping mechanism (120, 184) is transferred from a loosened position (Fig. 6) into a gripping position (Fig. 7) and back by a lifting cylinder (130, 178) (Fig. 8) (Col. 5, lines 20-31)

Referring to Claim 31: McIlrath discloses an installation device, wherein the installation device is connected to and/or connectable to a movable drive device (10) (Fig. 1) (Col. 2, line 53).


Referring to Claim 33: McIlrath discloses an installation device, wherein synchronous attachment (Col. 1, line 66 – Col. 2, line 9) and/or synchronous removal of at least two tension clamps (78) can be effected automatically.

Referring to Claim 36: McIlrath discloses a system, comprising the installation device according to claim 20 (see claim 20 rejection above) and a drive device (30) (Col. 2, lines 53-59) connected to the installation device (Fig. 1).

Referring to Claim 37: McIlrath discloses a system, wherein the drive device (30) comprises means of setting down and moving the system on a rail (70) (Fig. 1) (Col. 2, lines 53-59).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26, 27, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over McIlrath in view of Irion et al. (US 2013/0055539).
Referring to Claim 23: McIlrath does not teach a device to determine a position of the installation device on the rail. However, Irion teaches an installation device, further comprising a device (170) to determine a position of the installation device on the rail (14) (Para. [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for McIlrath to provide a position sensor assembly, as taught by Irion, in order to monitor the position of the fastener assembly and ensure accurate positioning for assembly purposes.

Referring to Claim 26: McIlrath does not teach an elastic support. However, Irion teaches an installation device, wherein active surfaces (e.g. 196) opposite of each other of the gripping arms (114, 166) include an elastic support (200) (Para. [0051]) (Fig. 14). Irion teaches an elastic support 200 between plate 166 and guide surface 164 to “reduce the likelihood of damage caused by environmental obstructions” (Para. [0051]), but does not specifically teach an elastic support on paddle 114 (Fig. 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for McIlrath to provide an elastic support to the gripping arms, in 

Referring to Claim 27: McIlrath does not teach an elastomer support. However, Irion teaches an installation device, wherein the elastic supports (200) are elastomer supports (Para. [0051]) or gripping closures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for McIlrath to provide an elastomer supports to the gripping arms, in order to reduce the likelihood of damage to the paddle caused by environmental obstructions.

Referring to Claim 38: McIlrath does not teach an automatic search function. However, Irion teaches a system, wherein the drive device comprises a device (57) for automatic search function (Para. [0033] and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for McIlrath to provide a position sensor assembly that enables an automatic search function, as taught by Irion, in order to monitor the position of the fastener assembly and automatically engage the fasteners.

Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over McIlrath in view of Plasser et al. (US 3,690,264).
Referring to Claim 32: McIlrath does not teach that the movements of all mechanisms and devices, including those that are hydraulic and electric or motorized-mechanical, can be driven through the movable drive device. However, Plasser teaches a mobile .

Allowable Subject Matter
Claims 21, 22, 34, 35, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21 and depending claim 22, McIlrath fails to teach a device for screwing tension clamp screws because the fasteners in McIlrath do not use tension clamp screws. Thus, the Examiner finds no obvious reason to add such a device.
	Regarding claim 34 and depending claim 35, McIlrath fails to teach the step of tightening tension claim screws because the fasteners in McIlrath do not use tension clamp screws. Thus, the Examiner finds no obvious reason to add such a step.

	Regarding claim 40, McIlrath fails to teach a tension spring that pulls the first and second gripping mechanisms toward each other. The Examiner finds no obvious reason to add such a coupling tension spring.

Response to Arguments
Applicant argues that Irion fails to teach longitudinally spaced gripping arms extending perpendicular to a longitudinal axis of the rail, as recited in amended claim 20. The Examiner agrees and has withdrawn the previous rejection citing Irion in favor of the rejection above citing McIlrath. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to clamp installation devices with arms that move in the rail longitudinal direction: US-20180347120-A1; US-4068593-A ; and US-4319392-A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617